         Case 1:21-cv-00253-BAH Document 10 Filed 02/02/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 PUEBLO OF ACOMA,                                  )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )      Civil Action No. 21-00253 (BAH)
                                                   )
 NORRIS COCHRAN, in his official capacity          )
 as Acting Secretary, U.S. Department of           )
 Health & Human Services, et al.,                  )
                                                   )
                Defendants.                        )
                                                   )

                                   JOINT STATUS REPORT

       Plaintiff and Defendants, by and through the undersigned counsel, respectfully submit this

status report pursuant to the Court’s February 1, 2021 Minute Order, directing the parties to file a

schedule for a complete briefing on the temporary injunction and the filing of the administrative

record. The parties respectfully request the Court enter the following schedule:

       February 10, 2021      Defendants file the administrative record;

       February 12, 2021      Plaintiff files any supplement to the administrative record and its

                              motion for preliminary injunction based on the content of the

                              administrative record;

       February 18, 2021      Defendants file their response to Plaintiff’s motion for preliminary

                              injunction; and

       February 23, 2021      Plaintiff files its reply in support of its motion for preliminary

                              injunction.
         Case 1:21-cv-00253-BAH Document 10 Filed 02/02/21 Page 2 of 2




       Plaintiff has requested a hearing on its motion for a preliminary injunction. Should the

Court decide that a hearing is necessary, the parties respectfully request the Court set the hearing

for February 25, 2021. A proposed order is attached.

       In furtherance of this schedule, pursuant to Rule 65(b)(2) of the Federal Rules of Civil

Procedure, Defendants consent to an extension of the Court’s January 29, 2021 Temporary

Restraining Order to February 28, 2021. 1

Dated: February 2, 2021                              Respectfully Submitted,

/s/ Elliott Milhollin                                MICHAEL R. SHERWIN
Elliott A. Milhollin (DC Bar No. 474322)             Acting United States Attorney
Caroline P. Mayhew (DC Bar No. 1011766)
Gregory A. Smith (DC Bar No. 413071)                 BRIAN P. HUDAK
Hobbs, Straus, Dean & Walker, LLP                    Acting Chief, Civil Division
1899 L Street NW, Suite 1200
Washington, DC 20036                                 /s/ Joseph F. Carilli, Jr.
202-822-8282 (Tel.)                                  JOSEPH F. CARILLI, JR.
202-296-8834 (Fax)                                   N.H. Bar No. 15311
                                                     Assistant United States Attorney
Counsel for Plaintiff                                Civil Division
                                                     555 4th St. N.W.
                                                     Washington, D.C. 20530
                                                     Telephone: (202) 252-2561
                                                     E-mail: joseph.carilli@usdoj.gov

                                                     Counsel for Defendants




1
 Defendants consent without waiving their rights to seek relief under Rule 60 or other applicable
Federal Rules of Civil Procedure.


                                                 2
